PER CURIAM
The state petitions for reconsideration of our decision in State v. Bailey, 207 Or App 522, 142 P3d 512 (2006), noting that we made a factual error that led us to an incorrect disposition of the case. We agree, and therefore allow reconsideration, withdraw our prior opinion and disposition, and affirm defendant’s convictions and sentences.
In our prior opinion, we stated that defendant had been convicted after jury trial on two counts of delivery of a controlled substance to a minor. Id. at 523. The state points out that defendant, in fact, waived jury trial and was tried to the court. The state argues that, because defendant waived jury trial, his unpreserved challenge to his departure sentences much be affirmed in light of State v. Perez, 340 Or 310, 131 P3d 168 (2006), and State v. Gornick, 340 Or 160, 130 P3d 780 (2006). On reconsideration, we agree that Perez and Gornick are controlling. Accordingly, we withdraw our previous disposition of the case.
Reconsideration allowed; prior opinion and disposition withdrawn; affirmed.